Order entered October 19, 2012




                                            In The




                                     No. 05-12-00265-CV

                                 BILL BROOKS, Appellant

                                              V.

                               MARY MCDONALD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                          Trial Court Cause No. CC-11-08551-A

                                          ORDER

          The Court has before it appellee’s October 8, 2012 motion to dismiss for want of

prosecution. The Court ORDERS appellant to file a response to the motion within ten days of

the date of this order. If appellant does not do so, this appeal may be dismissed without further

notice.



                                                     MOLLY
                                                     JUSTICE